Whitfield, J.,
delivered the opinion of the court.
It very clearly appears from the testimony of Gresham himself that he did have a duty to perform for the master in regard to trespassers found on the train, to wit: “To carry them to the conductor, ’ ’ and if the conductor told him to put them off, “to pull the engineer down, stop the train, and put them off. ” This fact, under the plaintiff’s testimony as to what occurred, clearly distinguishes this case from the cases of Railroad Co. v. Latham, 72 Miss., 32, and Williams v. Railroad Co., 19 So. Rep., 90.

Affirmed.